UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,
—Vy--
Dante Stephens,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

Woy sere mT
USO S&S

at me & {
TTR aR Ae
we Aes, 4
Wy or ap Te UT FORD Tye SAE G
me ER Sag a ar ek}
r “MST,

ean narra me nancy

Aerie

 

 

 

nay Sir 8 DEC TU

15-cr-95 (AJN)

ORDER

The status conference on alleged violations of supervised release scheduled for January

13, 2020 at 11 a.m. is hereby rescheduled to December 19, 2019 at 11 a.m. By 6 p.m. on

December 18, 2019, the parties shall submit a joint letter informing the Court how they intend to

proceed at the conference.

Dated: December \4 , 2019

New York, New York

  

ALISON J. NATHAN

nited States District Judge

 

 
